DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 6/13/2022.
The Amendment filed on 6/13/2022 has been entered.  
Claims 1, 4, 6, 14, and 16-17 are amended by Applicant.
Claims 2-3 and 15 are cancelled by Applicant.
Claims 1, 4-14, and 16-20 remain pending in the application of which Claims 1 and 14 are independent.  
Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that were necessitated by the amendments to the Claims.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Arguments
Regarding 112 (b) rejection, the claims have been amended, the rejection is now withdrawn.

Regarding 101 rejections, Applicant’s arguments, pages 9-12 of Remarks (6/13/2022) with respect to rejections have been fully considered, but they are not persuasive.
The analysis of patent eligibility is performed under the new patent eligible guidance (2019 PEG) (https://www.federalregister.gov/documents/2019/01/07/2018-28282/2019-revised-patent-subject-matter-eligibility-guidance)

For Step 1, the Examiner determines that the claims fall into statutory category. For example, the independent claim 1 recites a series of steps, therefore, is a process.

For Step 2A Prolong 1, the Examiner determines that claims recite judicial exception. The independent claims 1, 11, and 20 recite the limitations of “analyzing one or more voice commands repeatedly used by a user or a voice command utterance pattern of the user; registering one or more voice commands selected by the analysis of the one or more voice commands repeatedly used by the user or the voice command utterance pattern of the user to generate one package command, determining whether to perform the one or more voice commands, registered with the one package command, sequentially or at the same time, when the one package command is uttered; and performing the one or more voice commands sequentially when domains of the one or more voice commands registered with the one package command are the same as each other and performing the one or more voice commands at the same time when the domains differ from each other.”  These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor … a storage ….” in claim 1, nothing in the claim element preclude the step from practically being performed in the mind.  For example, the claims encompass a person listening to another person, analyzing voice commands, finding a pattern, remembering the pattern, and performing actions in his/her mind.  The mere nominal recitation of “a processor …  a storage” does not take the claim limitations out of the mental processes grouping. Thus, the claims recite a mental process.

For Step 2A Prolong 2, the Examiner determines that claims are not integrated in to a practical application.  The claim recites additional elements: “a processor … a storage …” 
Each of the additional elements and/or the combination of the additional elements is no more than mere instructions to apply the exception using generic computer components.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaning limits on practicing the abstract idea.  The claims are thus directed to the abstract idea.

For Step 2B, Examiner determines that claims do not provide an inventive concept.  As discussed with respect to Step 2A Prolong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.


Regarding 102 and 103 rejections, Applicant’s arguments, pages 12-14 of Remarks (6/13/2022) with respect to rejections have been fully considered, but they are not persuasive. Applicant asserts that “Bae does not disclose determining whether to perform simultaneously or sequentially based on a domain of voice commands that have been group … but they do not disclose the characteristic of distinguishing a domain of the voice command.” However, the Examiner respectfully disagrees.  BAE discloses determining whether to perform the plurality of actions (i.e., the package command) sequentially or at the same time based on the contexts/conditions of the commands (Par 117 – “performing the plural actions simultaneously or sequentially in response to the awareness of multiple contexts of a rule.”).  For example, BAE describes performing the actions sequentially because the commands belong to a single “context” (Par 185 – “The user may instruct execution of the rule defined through natural language-based speech or text interaction. The situation to be detected (e.g., condition) may be “[home] is spoken or a call is received from home”, and the action to be taken in fulfillment of the condition may be “setting sound blinking, mute TV sound”. Although not defined separately in the case of FIG. 6, the user device 100 may control execution of extra action depending on the executed action. For example, in subsequence to blinking lamp and muting TV sound, another action of “recovering the previous state of the lamp upon receipt of the call and playing TV sound upon end of the call session” may be performed.”; Par 255 – “The user device 100 may recognize and parse the speech input to execute the rule indicated by the speech input. The user device 100 may also detect the fulfillment of the condition (situation). For example, the user device 100 may detect the fulfillment of condition such as “gloomy” specified in the defined rule and execute action1 of adjusting the lamp brightness to level 2 by controlling an external device and action2 executing the music application to perform complete action3 of playing classical music.”).  The examples in Par 117 and 255 show that the series of actions are performed sequentially in the same domain of “home” or the same domain of “gloomy.”  In another example, BAE shows performing the actions simultaneously (i.e., “at the same time”) when the different contexts are associated with commands (BAE Par 406 – “Accordingly, the CAS provision method and apparatus according to exemplary embodiments of the present invention is capable of configuring various conditions according to the user preference and performing plural actions simultaneously in correspondence to the multi-context awareness scenarios.”; Par 219 – “In this case, the user device 100 may recognize and parse the speech input to execute the rule indicated by the speech input. The user device 100 may also detect the fulfillment of the condition (situation). For example, the user device 100 detects the fulfillment of condition 1 such as “I will drive” specified in the defined rule and then check (e.g., determine) whether the second condition is fulfilled (e.g., whether driving speed is equal to or greater than 60 Km/n or 80 Km/n). Because the current driving speed of 110 Km/h fulfills both the first and second conditions, the user device 100 may execute the actions corresponding to the first and second conditions simultaneously. According to an exemplary embodiment of the present invention, when the first and second conditions are fulfilled (e.g., the current driving speed of 110 Km/h is equal to or faster than 60 Km/h and 80 Km/h), the user device 100 may increase the audio volume thereof or the car and output alarm sound simultaneously.”).  As shown in the example, the first context/condition (speed faster than 60 Km/h) and the second context/condition (speed faster than 80 Km/h) are different, and the commands are performed simultaneously (e.g., increasing the audio volume and outputting alarm sound).  For the at least reasons above, the Examiner maintains the rejections.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1 and 14 recite, “a processor configured to register one or more voice commands selected by analyzing one or more voice commands repeatedly used by a user or a voice command utterance pattern of the user to generate one package command; and a storage storing data or an algorithm for speech recognition by the processor; wherein the processor determines whether to perform the one or more voice commands, registered with the one package command, sequentially or at the same time, when the one package command is uttered; and wherein the processor performs the one or more voice commands sequentially when domains of the one or more voice commands registered with the one package command are the same as each other and performs the one or more voice commands at the same time when the domains differ from each other.”
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor … a storage”, nothing in the claim element precludes the step from practically being performed in the mind. For example, a person can listen to another person, analyze voice commands, find a pattern, rememb the pattern, and perform actions in his/her mind. The limitations, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitations in the mind. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements – “a processor and a storage”. The additional elements in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of registering and storing) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and a storage to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.

Regarding the dependent claims, Claims 4 and 16 recite collecting information; Claim 5 recites a threshold time for determination; Claim 6 recites changing the order of actions; Claims 7 and 18 recite additional action for registering; Claim 8 recites performing the additional action; Claims 9 and 19 recite canceling an action; Claim 10 recites performing actions without the canceled action; Claim 11 recites correcting the actions based on a situation; Claim 12 recites surrounding situations; Claim 13 recites correction, deletion, or addition; Claim 17 recites the limitations of Claims 5 and 6; and Claim 20 recites the limitations of Claims 11 and 13.
 Even though the disclosed invention is described in the specification as improving computer technology, the claim provides no meaningful limitations such that this improvement is realized. Therefore, the claim does not amount to significantly more than the abstract idea itself. 
Accordingly, the limitations of the Claims, whether considered individually or as an ordered combination, are not sufficient to add significantly more to improve technological functionality. As such, Claims 1, 4-14, and 16-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over MUTAGI (US 2021/0326103 A1), and further in view of BAE (US 2014/0082501 A1).

REGARDING CLAIM 1, MUTAGI discloses a voice command recognition device, comprising: 
a processor (MUTAGI Fig. 15 – “Processor(s)”) configured to register one or more voice commands (MUTAGI Figs. 8-10 – “Store an indication for each device of the group of devices 804, 906”; Par 70 – “At 804, the process 800 associates each respective device with the group by storing an indication for each device that the respective device is part of the group. For instance, the customer registry 126 may store an indication that a particular named group includes one or more particular devices of a user.”) selected by analyzing one or more voice commands repeatedly used by a user or a voice command utterance pattern of the user (MUTAGI Fig. 10; Par 21 – “For instance, a user may issue a voice command to the voice-controlled device to “turn on my desk lamp”. The voice-controlled device or another device may perform ASR on a generated audio signal to identify the command (“turn on”) along with the referenced device (“my desk lamp”).”; Par 74 – “FIG. 10 is a flow diagram of an example process 1000 for generating a suggestion that a user request that a certain group of devices be created and, thereafter, allowing the user to issue voice commands to one or more devices that, in turn, control a created group of devices via voice commands. At 1002, the process 1000 identifies a sequence of operations performed on devices within an environment more than a threshold number of times. That is, the process 100 may determine that the user 102 often turns on the desk lamp 106(1) before immediately turning on the corner lamp 106(2). For example, the remote service 112 may make this determination based on the transparent-state module 710 storing indications of when the desk lamp and the corner lamp transition from the OFF state to the ON state and determining that these two devices do so more than a threshold number of times.”) to generate one package command (MUTAGI Par 75 – “After making this identification or determination, at 1004 the process 1000 generates a suggestion that the user associated with the environment create a group of devices that includes the devices associated with the common sequence of operations. The process 1000 may output this suggestion audibly (e.g., over the voice-controlled device 104), visually (e.g., via the GUI 202), or in any other manner. The user may issue a request to create the suggested group and/or may issue a request to modify devices associated with the suggested group.”; Par 86 – “At 1008, the process 1000 performs speech-recognition on the audio signal to identify a voice command requesting that a group of devices perform a specified operation. At 1010, the process 1000 identifies the devices of the group of the devices and, at 1012, causes each device of the group of devices to perform the operation.”; Par 70 – “For instance, the customer registry 126 may store an indication that a particular named group includes one or more particular devices of a user.”); and 
a storage storing data or an algorithm (MUTAGI Fig. 15 – “Computer-Readable Media”) for speech recognition by the processor (MUTAGI Par 76 – “At 1008, the process 1000 performs speech-recognition on the audio signal to identify a voice command requesting that a group of devices perform a specified operation. At 1010, the process 1000 identifies the devices of the group of the devices and, at 1012, causes each device of the group of devices to perform the operation.”);
wherein the processor determines whether to perform the one or more voice commands, registered with the one package command, [sequentially] or at the same time, when the one package command is uttered (MUTAGI Par 22 – “For instance, a user may create a group consisting of every light in his house, or every light in the kitchen of his house, such that the user is able to modify the state of multiple lights at one time.”; Par 74 – “At 1002, the process 1000 identifies a sequence of operations performed on devices within an environment more than a threshold number of times. That is, the process 100 may determine that the user 102 often turns on the desk lamp 106(1) before immediately turning on the corner lamp 106(2). For example, the remote service 112 may make this determination based on the transparent-state module 710 storing indications of when the desk lamp and the corner lamp transition from the OFF state to the ON state and determining that these two devices do so more than a threshold number of times.”; Par 75 – “After making this identification or determination, at 1004 the process 1000 generates a suggestion that the user associated with the environment create a group of devices that includes the devices associated with the common sequence of operations.”); [and
wherein the processor performs the one or more voice commands sequentially when domains of the one or more voice commands registered with the one package command are the same as each other and performs the one or more voice commands at the same time when the domains differ from each other.]
MUTAGI does not explicitly teach the [square-bracketed] limitations.

BAE discloses the [square-bracketed] limitations. BAE discloses a method/system for controlling multiple devices with voice commands, wherein the processor determines whether to perform the one or more voice commands, registered with the one package command, [sequentially] or at the same time, when the one package command is uttered (BAE Par 117 – “In various exemplary embodiments of the present invention, the action execution module 179 is capable of performing the plural actions simultaneously or sequentially in response to the awareness of multiple contexts of a rule.”; Par 255 – “The user device 100 may recognize and parse the speech input to execute the rule indicated by the speech input. The user device 100 may also detect the fulfillment of the condition (situation). For example, the user device 100 may detect the fulfillment of condition such as “gloomy” specified in the defined rule and execute action1 of adjusting the lamp brightness to level 2 by controlling an external device and action2 executing the music application to perform complete action3 of playing classical music.”; Par 408 – “According to various exemplary embodiments of the present invention, plural operations may be performed sequentially, repeatedly, or in parallel. Some of the operations may be omitted or replaced by others.”); [and
wherein the processor performs the one or more voice commands sequentially when domains of the one or more voice commands registered with the one package command are the same as each other (BAE Par 185 – “The user may instruct execution of the rule defined through natural language-based speech or text interaction. The situation to be detected (e.g., condition) may be “[home] is spoken or a call is received from home”, and the action to be taken in fulfillment of the condition may be “setting sound blinking, mute TV sound”. Although not defined separately in the case of FIG. 6, the user device 100 may control execution of extra action depending on the executed action. For example, in subsequence to blinking lamp and muting TV sound, another action of “recovering the previous state of the lamp upon receipt of the call and playing TV sound upon end of the call session” may be performed.”; In other words, sequence of actions is performed in the same domain of “home”) and performs the one or more voice commands at the same time when the domains differ from each other.] (BAE Par 406 – “Accordingly, the CAS provision method and apparatus according to exemplary embodiments of the present invention is capable of configuring various conditions according to the user preference and performing plural actions simultaneously in correspondence to the multi-context awareness scenarios.”; Par 219 – “In this case, the user device 100 may recognize and parse the speech input to execute the rule indicated by the speech input. The user device 100 may also detect the fulfillment of the condition (situation). For example, the user device 100 detects the fulfillment of condition 1 such as “I will drive” specified in the defined rule and then check (e.g., determine) whether the second condition is fulfilled (e.g., whether driving speed is equal to or greater than 60 Km/n or 80 Km/n). Because the current driving speed of 110 Km/h fulfills both the first and second conditions, the user device 100 may execute the actions corresponding to the first and second conditions simultaneously. According to an exemplary embodiment of the present invention, when the first and second conditions are fulfilled (e.g., the current driving speed of 110 Km/h is equal to or faster than 60 Km/h and 80 Km/h), the user device 100 may increase the audio volume thereof or the car and output alarm sound simultaneously.”)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method/system of MUTAGI to include determining whether to perform actions sequentially or simultaneously, as taught by BAE.
One of ordinary skill would have been motivated to include determining whether to perform actions sequentially or simultaneously, in order to provide flexibility in setting conditions in multiple context situations (BAE Par 8).

REGARDING CLAIM 4, MUTAGI in view of BAE discloses the voice command recognition device of claim 2.
BAE further wherein the processor previously collects information about a voice command to be performed subsequently (BAE Par 184 – “Referring to FIG. 6, the user may define a rule using the user device 100. For example, the user may activate the function of generating a rule and define the rule for the user device 100 to change the ringtone at a specific location and blink the lamp and mute TV sound upon detection of incoming call at the specific location, by manipulating the user device 100.”; Par 185 – “For example, in subsequence to blinking lamp and muting TV sound, another action of “recovering the previous state of the lamp upon receipt of the call and playing TV sound upon end of the call session” may be performed.”)  when sequentially performing the one or more voice commands registered with the one package command, after the one package command is uttered (BAE Par 185 – “The user may instruct execution of the rule defined through natural language-based speech or text interaction. The situation to be detected (e.g., condition) may be “[home] is spoken or a call is received from home”, and the action to be taken in fulfillment of the condition may be “setting sound blinking, mute TV sound”. Although not defined separately in the case of FIG. 6, the user device 100 may control execution of extra action depending on the executed action. For example, in subsequence to blinking lamp and muting TV sound, another action of “recovering the previous state of the lamp upon receipt of the call and playing TV sound upon end of the call session” may be performed.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method/system of MUTAGI to include determining whether to perform actions sequentially or simultaneously, as taught by BAE.
One of ordinary skill would have been motivated to include determining whether to perform actions sequentially or simultaneously, in order to provide flexibility in setting conditions in multiple context situations (BAE Par 8).


REGARDING CLAIM 5, MUTAGI in view of BAE discloses the voice command recognition device of claim 1, wherein the processor analyzes the voice command utterance pattern by identifying whether there is a command performed sequentially within a threshold time after one command is uttered (MUTAGI Fig. 10; Par 74 – “FIG. 10 is a flow diagram of an example process 1000 for generating a suggestion that a user request that a certain group of devices be created and, thereafter, allowing the user to issue voice commands to one or more devices that, in turn, control a created group of devices via voice commands. At 1002, the process 1000 identifies a sequence of operations performed on devices within an environment more than a threshold number of times. That is, the process 100 may determine that the user 102 often turns on the desk lamp 106(1) before immediately turning on the corner lamp 106(2). For example, the remote service 112 may make this determination based on the transparent-state module 710 storing indications of when the desk lamp and the corner lamp transition from the OFF state to the ON state and determining that these two devices do so more than a threshold number of times.”) and generates the command as the one package command (MUTAGI Par 75 – “After making this identification or determination, at 1004 the process 1000 generates a suggestion that the user associated with the environment create a group of devices that includes the devices associated with the common sequence of operations. The process 1000 may output this suggestion audibly (e.g., over the voice-controlled device 104), visually (e.g., via the GUI 202), or in any other manner. The user may issue a request to create the suggested group and/or may issue a request to modify devices associated with the suggested group.”; Par 86 – “At 1008, the process 1000 performs speech-recognition on the audio signal to identify a voice command requesting that a group of devices perform a specified operation. At 1010, the process 1000 identifies the devices of the group of the devices and, at 1012, causes each device of the group of devices to perform the operation.”; Par 70 – “For instance, the customer registry 126 may store an indication that a particular named group includes one or more particular devices of a user.”) when the command performed sequentially within the threshold time is uttered over a predetermined number of times (MUTAGI Fig. 10; Par 74 – “At 1002, the process 1000 identifies a sequence of operations performed on devices within an environment more than a threshold number of times. … determining that these two devices do so more than a threshold number of times.”).


REGARDING CLAIM 14, MUTAGI discloses a voice command recognition method, comprising: 
analyzing one or more voice commands repeatedly used by a user or a voice command utterance pattern of the user (MUTAGI Fig. 10; Par 21 – “For instance, a user may issue a voice command to the voice-controlled device to “turn on my desk lamp”. The voice-controlled device or another device may perform ASR on a generated audio signal to identify the command (“turn on”) along with the referenced device (“my desk lamp”).”; Par 74 – “FIG. 10 is a flow diagram of an example process 1000 for generating a suggestion that a user request that a certain group of devices be created and, thereafter, allowing the user to issue voice commands to one or more devices that, in turn, control a created group of devices via voice commands. At 1002, the process 1000 identifies a sequence of operations performed on devices within an environment more than a threshold number of times. That is, the process 100 may determine that the user 102 often turns on the desk lamp 106(1) before immediately turning on the corner lamp 106(2). For example, the remote service 112 may make this determination based on the transparent-state module 710 storing indications of when the desk lamp and the corner lamp transition from the OFF state to the ON state and determining that these two devices do so more than a threshold number of times.”); and 
registering one or more voice commands (MUTAGI Figs. 8-10 – “Store an indication for each device of the group of devices 804, 906”; Par 70 – “At 804, the process 800 associates each respective device with the group by storing an indication for each device that the respective device is part of the group. For instance, the customer registry 126 may store an indication that a particular named group includes one or more particular devices of a user.”) selected by the analysis of the one or more voice commands repeatedly used by the user or the voice command utterance pattern of the user (MUTAGI Fig. 10; Par 74 – “FIG. 10 is a flow diagram of an example process 1000 for generating a suggestion that a user request that a certain group of devices be created and, thereafter, allowing the user to issue voice commands to one or more devices that, in turn, control a created group of devices via voice commands. At 1002, the process 1000 identifies a sequence of operations performed on devices within an environment more than a threshold number of times.”) to generate one package command (MUTAGI Par 75 – “After making this identification or determination, at 1004 the process 1000 generates a suggestion that the user associated with the environment create a group of devices that includes the devices associated with the common sequence of operations. The process 1000 may output this suggestion audibly (e.g., over the voice-controlled device 104), visually (e.g., via the GUI 202), or in any other manner. The user may issue a request to create the suggested group and/or may issue a request to modify devices associated with the suggested group.”; Par 86 – “At 1008, the process 1000 performs speech-recognition on the audio signal to identify a voice command requesting that a group of devices perform a specified operation. At 1010, the process 1000 identifies the devices of the group of the devices and, at 1012, causes each device of the group of devices to perform the operation.”; Par 70 – “For instance, the customer registry 126 may store an indication that a particular named group includes one or more particular devices of a user.”).



Claim 16 is similar to Claim 4; thus, it is rejected under the same rationale.



Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MUTAGI (US 2021/0326103 A1) in view of BAE (US 2014/0082501 A1), and further in view of KIM (US 2015/0140990 A1).

REGARDING CLAIM 6, MUTAGI in view of BAE discloses the voice command recognition device of claim 5. 
MUTAGI does not explicitly teach disregarding differences in the orders of action sequences.

KIM discloses a method/system for controlling devices on group basis, wherein the processor recognizes that a same command is performed although the one or more voice commands are changed in order and are uttered (MUTAGI already teaches uttering voice commands to control devices; KIM Figs. 14-17; Par 111 – “The correlations may be determined according to a time threshold (for example, if the time threshold is 3 minutes, home devices sequentially turned on within 3 minutes may be determined as correlated). A time zone may be extracted based on this time threshold and one situation (for example, eating, going to the office, or the like) may be defined for the time zone. Then, control commands for home devices satisfying the situation may be grouped and set as one group control command.”; KIM Par 114 – “2) The time difference between events triggering an operation of a home device is compared with a time threshold. If the time difference exceeds the time threshold, the events are defined as different situations.”; Par 115 – “Going-out: {Change to Door Locked & Light Off & TV Off}|Time Threshold …. Eating: {Oven/Gas Range/Microwave Oven On & Table Light On}|Time Threshold”; In other words, as long as the events are triggered within a time threshold, the events are correlated to a same situation.) and increases a number of utterances (KIM Figs. 14-17; Par 114 – “2) The time difference between events triggering an operation of a home device is compared with a time threshold. If the time difference exceeds the time threshold, the events are defined as different situations.”; Par 127 – “FIG. 16 illustrates UI screens in the control history mode according to an embodiment of the present disclosure. In the example, repeated control commands for home devices are extracted based on information about similar situations by day/time and grouping of the home devices is recommended to the user.”; Par 128 – “Referring to FIG. 16, reference numeral 1610 denotes a settings screen for displaying control histories of home devices by day/time 1611 and 1613, reference numeral 1630 denotes an example of grouping 1631 home devices having a repetition pattern by extracting repeated control commands by day/time, reference numeral 1650 denotes the groups, for example, by room, and reference numeral 1670 denotes an example of registering and storing group setting information configured based on control commands for the home devices having the repetition pattern.”; In other words, Fig. 16 Item 1631 shows that 6 control commands are repeated within 8:50 and 8:59 on weekdays.  As explained above, as long as the events (e.g., the 6 control commands) are triggered/executed within a time threshold (8:50 – 8:59), the events are correlated and considered as a same situation. Thus, the events (e.g., the 6 control commands) are found to be repeated, i.e., the number count is increased.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method/system of MUTAGI in view of BAE to include disregarding the orders of commands, as taught by KIM.
One of ordinary skill would have been motivated to include disregarding the orders of commands, in order to decrease user inconvenience and the complexity of UIs (KIM Par 6).


REGARDING CLAIM 17, MUTAGI in view of BAE discloses the voice command recognition method of claim 14, wherein the generating of the one package command includes: 
analyzing the voice command utterance pattern by identifying whether there is a command performed sequentially within a threshold time after one command is uttered (MUTAGI Fig. 10; Par 74 – “FIG. 10 is a flow diagram of an example process 1000 for generating a suggestion that a user request that a certain group of devices be created and, thereafter, allowing the user to issue voice commands to one or more devices that, in turn, control a created group of devices via voice commands. At 1002, the process 1000 identifies a sequence of operations performed on devices within an environment more than a threshold number of times. That is, the process 100 may determine that the user 102 often turns on the desk lamp 106(1) before immediately turning on the corner lamp 106(2). For example, the remote service 112 may make this determination based on the transparent-state module 710 storing indications of when the desk lamp and the corner lamp transition from the OFF state to the ON state and determining that these two devices do so more than a threshold number of times.”) and generating the command as the one package command (MUTAGI Par 75 – “After making this identification or determination, at 1004 the process 1000 generates a suggestion that the user associated with the environment create a group of devices that includes the devices associated with the common sequence of operations. The process 1000 may output this suggestion audibly (e.g., over the voice-controlled device 104), visually (e.g., via the GUI 202), or in any other manner. The user may issue a request to create the suggested group and/or may issue a request to modify devices associated with the suggested group.”; Par 86 – “At 1008, the process 1000 performs speech-recognition on the audio signal to identify a voice command requesting that a group of devices perform a specified operation. At 1010, the process 1000 identifies the devices of the group of the devices and, at 1012, causes each device of the group of devices to perform the operation.”; Par 70 – “For instance, the customer registry 126 may store an indication that a particular named group includes one or more particular devices of a user.”) when the command performed sequentially within the threshold time is uttered over a predetermined number of times (MUTAGI Fig. 10; Par 74 – “At 1002, the process 1000 identifies a sequence of operations performed on devices within an environment more than a threshold number of times. … determining that these two devices do so more than a threshold number of times.”); and 
[recognizing that a same command is performed although the one or more voice commands are changed in order and are uttered and increasing a number of utterances].
MUTAGI does not explicitly teach the [square-bracketed] limitations. In other words, MUTAGI does not explicitly teach disregarding differences in the orders of action sequences.

KIM discloses the [square-bracketed] limitations. KIM discloses a method/system for controlling devices on group basis, wherein the processor recognizes that a same command is performed although the one or more voice commands are changed in order and are uttered (MUTAGI already teaches uttering voice commands to control devices; KIM Figs. 14-17; Par 111 – “The correlations may be determined according to a time threshold (for example, if the time threshold is 3 minutes, home devices sequentially turned on within 3 minutes may be determined as correlated). A time zone may be extracted based on this time threshold and one situation (for example, eating, going to the office, or the like) may be defined for the time zone. Then, control commands for home devices satisfying the situation may be grouped and set as one group control command.”; KIM Par 114 – “2) The time difference between events triggering an operation of a home device is compared with a time threshold. If the time difference exceeds the time threshold, the events are defined as different situations.”; Par 115 – “Going-out: {Change to Door Locked & Light Off & TV Off}|Time Threshold …. Eating: {Oven/Gas Range/Microwave Oven On & Table Light On}|Time Threshold”; In other words, as long as the events are triggered within a time threshold, the events are correlated to a same situation.) and increases a number of utterances (KIM Figs. 14-17; Par 114 – “2) The time difference between events triggering an operation of a home device is compared with a time threshold. If the time difference exceeds the time threshold, the events are defined as different situations.”; Par 127 – “FIG. 16 illustrates UI screens in the control history mode according to an embodiment of the present disclosure. In the example, repeated control commands for home devices are extracted based on information about similar situations by day/time and grouping of the home devices is recommended to the user.”; Par 128 – “Referring to FIG. 16, reference numeral 1610 denotes a settings screen for displaying control histories of home devices by day/time 1611 and 1613, reference numeral 1630 denotes an example of grouping 1631 home devices having a repetition pattern by extracting repeated control commands by day/time, reference numeral 1650 denotes the groups, for example, by room, and reference numeral 1670 denotes an example of registering and storing group setting information configured based on control commands for the home devices having the repetition pattern.”; In other words, Fig. 16 Item 1631 shows that 6 control commands are repeated within 8:50 and 8:59 on weekdays.  As explained above, as long as the events (e.g., the 6 control commands) are triggered/executed within a time threshold (8:50 – 8:59), the events are correlated and considered as a same situation. Thus, the events (e.g., the 6 control commands) are found to be repeated, i.e., the number count is increased.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method/system of MUTAGI in view of BAE to include disregarding the orders of commands, as taught by KIM.
One of ordinary skill would have been motivated to include disregarding the orders of commands, in order to decrease user inconvenience and the complexity of UIs (KIM Par 6).



Claims 7-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over MUTAGI (US 2021/0326103 A1) in view of BAE (US 2014/0082501 A1), and further in view of PARK (US 2016/0099815 A1).


REGARDING CLAIM 7, MUTAGI in view of BAE discloses the voice command recognition device of claim 1.  MUTAGI further discloses issuing voice commands to group devices and modify the existing group (MUTAGI Par 75 – “After making this identification or determination, at 1004 the process 1000 generates a suggestion that the user associated with the environment create a group of devices that includes the devices associated with the common sequence of operations. The process 1000 may output this suggestion audibly (e.g., over the voice-controlled device 104), visually (e.g., via the GUI 202), or in any other manner. The user may issue a request to create the suggested group and/or may issue a request to modify devices associated with the suggested group.”; Par 23 – “In some instances, a created group of devices may change over time, while in other instances a group may remain fixed.  For example, envision that the example user from above creates the example group “my kitchen lights”. This group may change as lights are added to or removed from the user's kitchen, or the group may consist of those lights associated with the kitchen at the time of the user creating the group.”; Par 32 – “For instance, if the user issues a voice command to “dim all of my lights that dim”, the voice-controlled device or another device may identify those devices capable of dimming (or changing brightness)—including the user's kitchen lamp—and may cause the devices to perform the requested operation. Similarly, if the user issues a voice command to “create a group called ‘dimmers’ from my devices that are lights that dim”. In response, the voice-controlled device or the other device may identify those devices meeting these requirements (are capable of dimming and are “light” devices)—including the user's kitchen lamp—and may create a corresponding group.”). However, MUTAGI does not explicitly teach adding a new device to an exiting group when a new device is additionally controlled after performing a package command., i.e., a group control of devices.

PARK discloses a method/system from grouping devices to control, wherein the processor additionally registers an additionally uttered voice command with the one package command (MUTAGI already teaches controlling devices with voice commands; PARK Figs 8-9; Par 55 –“The home gateway analyzes repetitive user intervention information on accumulated data 1, 2, 6, and 7 and, when the coming home group control mode is executed, generates a new group control mode for making a control to set the temperature setting of the A/C as 18° C. ….”; Par 57 – “When the user intervenes in the power of the LED, the home gateway stores power operations of devices of which power can be controlled.”; Par 58 – “The home gateway analyzes the repetitive user intervention information and, when the execution time of the coming home group control mode is before 6 p.m., …”;Par 64 – “Referring to FIG. 9, illustrated is an example in which the user intervenes to control a new device that is not included in the existing group control mode and a function of the new device is added to the group control mode.”), when there is the voice command additionally uttered after the one package command is uttered (PARK Figs. 8-9; Par 62 – “When the user repeatedly turns off LED 1 in zone 1 after turning off LED 1 in zone 3 at operation 830, the home gateway may determine the user's behavior as user intervention in the zone 1 LED off group control mode. The home gateway stores a power operation corresponding to function resources of the LED in zone 3 and also stores external environment data and time information at operation 840.”; Par 64 – “When LED 1 in a bedroom is turned off at operation 910, the home gateway suggests a changed zone 1 LED off group control mode, in which LED 1 of zone 3 is also turned off when LED 1 and LED 2 in zone 1 are turned off, to the user at operation 920. The user may or may not accept the new group control mode at operation 930. When the user accepts the new group control mode at operation 930, the home gateway stores the changed zone 1 LED off group control mode at operation 950 and executes the changed zone 1 LED off group control mode at operation 960. When the user does not accept the new group control mode at operation 930, the home gateway executes the existing zone 1 LED off group control at operation 940.”; In other words, LED1(Zone3) device is newly added to the group LED(Zone1), when the user repeated controls LED1(Zone3) with Zone1 LED group.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method/system of MUTAGI in view of BAE to include adding an additional device when additional device control is performed after controlling a group of devices, as taught by PARK.
One of ordinary skill would have been motivated to include adding an additional device when additional device control is performed after controlling a group of devices, in order to dynamically change a group control mode in accordance with a user’s demand (PARK Par 2).


REGARDING CLAIM 8, MUTAGI in view of BAE and PARK discloses the voice command recognition device of claim 7.
PARK further discloses wherein the processor performs one or more voice commands previously registered with the one package command and the additionally uttered voice command together (PARK Fig. 9 – “Store changed group control mode 950 -> Execute changed group control mode 960”; Par 64 – “When the user accepts the new group control mode at operation 930, the home gateway stores the changed zone 1 LED off group control mode at operation 950 and executes the changed zone 1 LED off group control mode at operation 960.”), when the one package command with which the additionally uttered voice command is additionally registered is uttered  (PARK Figs. 8-9; Par 62 – “When the user repeatedly turns off LED 1 in zone 1 after turning off LED 1 in zone 3 at operation 830, the home gateway may determine the user's behavior as user intervention in the zone 1 LED off group control mode. The home gateway stores a power operation corresponding to function resources of the LED in zone 3 and also stores external environment data and time information at operation 840.”; Par 64 – “When the user accepts the new group control mode at operation 930, the home gateway stores the changed zone 1 LED off group control mode at operation 950 and executes the changed zone 1 LED off group control mode at operation 960. When the user does not accept the new group control mode at operation 930, the home gateway executes the existing zone 1 LED off group control at operation 940.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method/system of MUTAGI in view of BAE to include adding an additional device when additional device control is performed after controlling a group of devices, as taught by PARK.
One of ordinary skill would have been motivated to include adding an additional device when additional device control is performed after controlling a group of devices, in order to dynamically change a group control mode in accordance with a user’s demand (PARK Par 2).


REGARDING CLAIM 9, MUTAGI in view of BAE discloses the voice command recognition device of claim 1.  MUTAGI further discloses issuing voice commands to group devices and modify the existing group (MUTAGI Par 75 – “After making this identification or determination, at 1004 the process 1000 generates a suggestion that the user associated with the environment create a group of devices that includes the devices associated with the common sequence of operations. The process 1000 may output this suggestion audibly (e.g., over the voice-controlled device 104), visually (e.g., via the GUI 202), or in any other manner. The user may issue a request to create the suggested group and/or may issue a request to modify devices associated with the suggested group.”; Par 23 – “In some instances, a created group of devices may change over time, while in other instances a group may remain fixed.  For example, envision that the example user from above creates the example group “my kitchen lights”. This group may change as lights are added to or removed from the user's kitchen, or the group may consist of those lights associated with the kitchen at the time of the user creating the group.”; Par 32 – “For instance, if the user issues a voice command to “dim all of my lights that dim”, the voice-controlled device or another device may identify those devices capable of dimming (or changing brightness)—including the user's kitchen lamp—and may cause the devices to perform the requested operation. Similarly, if the user issues a voice command to “create a group called ‘dimmers’ from my devices that are lights that dim”. In response, the voice-controlled device or the other device may identify those devices meeting these requirements (are capable of dimming and are “light” devices)—including the user's kitchen lamp—and may create a corresponding group.”).  However, MUTAGI does not explicitly teach deleting a device from an exiting group when a device is additionally controlled after performing a package command., i.e., a group control of devices.

PARK discloses a method/system from grouping devices to control, wherein the processor deletes a voice command requested to be canceled among the one or more voice commands registered with the one package command (MUTAGI already teaches controlling devices with voice commands; PARK Par 58 – “Referring to FIG. 6, in a case of accumulated data 3, 4, and 5, an execution time of the coming home group control mode is after 8 p.m. and, in this case, the user does not change the power of the LED in the existing group control mode. In a case of accumulated data 1, 2, 6, and 7, an execution time of the coming home group control mode is before 6 p.m. and, in this case, the user may know that power of the LED is turned off. The home gateway analyzes the repetitive user intervention information and, when the execution time of the coming home group control mode is before 6 p.m., generates a new group control mode in which the power of the LED is off. When the power operation of the LED corresponds to the condition, the setting to turn on the LED is deleted from the existing group control mode.”), when the command to request to cancel one of the one or more voice commands registered with the package command is additionally uttered, after the one package command is uttered (PARK Figs. 5-7; Par 55 –“The home gateway analyzes repetitive user intervention information on accumulated data 1, 2, 6, and 7 and, when the coming home group control mode is executed, generates a new group control mode for making a control to set the temperature setting of the A/C as 18° C. ….”; Par 56 – “FIG. 6 is a table in which user intervention in an LED and external environment data are recorded according to an embodiment of the present disclosure.”; Par 57 –“ When the user intervenes in the power of the LED, the home gateway stores power operations of devices of which power can be controlled. The home gateway stores power operations of the LED, the A/C, the TV, the W/M, and the R/C and store sensor information related to the power control from other environment sensors. Further, the home gateway stores current time information, and then recognizes a user's pattern through the stored current time information.”; Par 58 –“ The home gateway analyzes the repetitive user intervention information and, when the execution time of the coming home group control mode is before 6 p.m., generates a new group control mode in which the power of the LED is off.”; In other words, the user repeatedly turns off the LED when executing the existing “coming home” group when the user arrives before 6 p.m. By analyzing this pattern, the method/system of PARK deletes the setting to turn on the LED from the “coming home” group.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method/system of MUTAGI in view of BAE to include deleting a device from an existing group when additional device control is performed after controlling a group of devices, as taught by PARK.
One of ordinary skill would have been motivated to include deleting a device from an existing group when additional device control is performed after controlling a group of devices, in order to dynamically change a group control mode in accordance with a user’s demand (PARK Par 2).


REGARDING CLAIM 10, MUTAGI in view of BAE and PARK discloses the voice command recognition device of claim 9.
PARK further discloses wherein the processor performs the other voice commands except for the command deleted among one or more voice commands previously registered with the one package command (PARK Par 60 – “Referring to FIG. 7, the user returns to the house at 5 p.m. At this time, if an outside temperature is 31° C. at operation 710, the home gateway suggests the changed coming home group control mode to the user at operation 720. According to a result of the analysis of the user's pattern, such as the tables illustrated in FIGS. 5 and 6, the changed coming home group control mode sets the temperature setting of the A/C as 18° C. since the outside temperature is 31° C., turns off the power of the LED since the current time is 5 p.m., and executes the remaining settings such as turning on the TV, executing a drying function of the W/M, executing the charging mode of the R/C, and executing the food manager of the food manager REF. The user may identify the content of the changed coming home group control mode and determine whether to accept the changed coming home group control mode or not at operation 730. When the user accepts the changed group control mode, the home gateway stores the changed coming home group control mode as a group control mode according to a particular condition at operation 750 and executes the group control mode at operation 760. When the user does not accept the changed group control mode, the home gateway executes the existing coming home group control at operation 740.”; In other words, the user repeatedly turns off the LED when executing the existing “coming home” group when the user arrives before 6 p.m. By analyzing this pattern, the method/system of PARK deletes the setting to turn on the LED from the “coming home” group.), when a package command from which the voice command requested to be deleted is deleted is uttered (PARK Par 60 – “Referring to FIG. 7, the user returns to the house at 5 p.m. At this time, if an outside temperature is 31° C. at operation 710, the home gateway suggests the changed coming home group control mode to the user at operation 720. According to a result of the analysis of the user's pattern, such as the tables illustrated in FIGS. 5 and 6, the changed coming home group control mode sets the temperature setting of the A/C as 18° C. since the outside temperature is 31° C., turns off the power of the LED since the current time is 5 p.m., and executes the remaining settings such as turning on the TV, executing a drying function of the W/M, executing the charging mode of the R/C, and executing the food manager of the food manager REF.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method/system of MUTAGI in view of BAE to include deleting a device from an existing group when additional device control is performed after controlling a group of devices, as taught by PARK.
One of ordinary skill would have been motivated to include deleting a device from an existing group when additional device control is performed after controlling a group of devices, in order to dynamically change a group control mode in accordance with a user’s demand (PARK Par 2).


REGARDING CLAIM 11, MUTAGI in view of BAE discloses the voice command recognition device of claim 1. MUTAGI further discloses issuing voice commands to group devices and modify the existing group (MUTAGI Par 75 – “After making this identification or determination, at 1004 the process 1000 generates a suggestion that the user associated with the environment create a group of devices that includes the devices associated with the common sequence of operations. The process 1000 may output this suggestion audibly (e.g., over the voice-controlled device 104), visually (e.g., via the GUI 202), or in any other manner. The user may issue a request to create the suggested group and/or may issue a request to modify devices associated with the suggested group.”; Par 23 – “In some instances, a created group of devices may change over time, while in other instances a group may remain fixed.  For example, envision that the example user from above creates the example group “my kitchen lights”. This group may change as lights are added to or removed from the user's kitchen, or the group may consist of those lights associated with the kitchen at the time of the user creating the group.”; Par 32 – “For instance, if the user issues a voice command to “dim all of my lights that dim”, the voice-controlled device or another device may identify those devices capable of dimming (or changing brightness)—including the user's kitchen lamp—and may cause the devices to perform the requested operation. Similarly, if the user issues a voice command to “create a group called ‘dimmers’ from my devices that are lights that dim”. In response, the voice-controlled device or the other device may identify those devices meeting these requirements (are capable of dimming and are “light” devices)—including the user's kitchen lamp—and may create a corresponding group.”).  However, MUTAGI does not explicitly teach correcting operations of devices in an exiting group based on a surrounding situation.

PARK discloses a method/system from grouping devices to control, wherein the processor proposes correcting some of one or more voice commands registered with the one package command or adding a voice command (MUTAGI already teaches controlling devices with voice commands; PARK Fig. 7; Par 60 – “Referring to FIG. 7, the user returns to the house at 5 p.m. At this time, if an outside temperature is 31° C. at operation 710, the home gateway suggests the changed coming home group control mode to the user at operation 720. According to a result of the analysis of the user's pattern, such as the tables illustrated in FIGS. 5 and 6, the changed coming home group control mode sets the temperature setting of the A/C as 18° C. since the outside temperature is 31° C., turns off the power of the LED since the current time is 5 p.m., and executes the remaining settings such as turning on the TV, executing a drying function of the W/M, executing the charging mode of the R/C, and executing the food manager of the food manager REF.”), based on a surrounding situation, when the one package command is uttered (MUTAGI already teaches controlling devices with voice commands; PARK Fig. 7; Par 60 – “Referring to FIG. 7, the user returns to the house at 5 p.m. At this time, if an outside temperature is 31° C. at operation 710, the home gateway suggests the changed coming home group control mode to the user at operation 720. According to a result of the analysis of the user's pattern, such as the tables illustrated in FIGS. 5 and 6, the changed coming home group control mode sets the temperature setting of the A/C as 18° C. since the outside temperature is 31° C., turns off the power of the LED since the current time is 5 p.m., and executes the remaining settings such as turning on the TV, executing a drying function of the W/M, executing the charging mode of the R/C, and executing the food manager of the food manager REF.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method/system of MUTAGI in view of BAE to include correcting operations of a group of devices based on a surrounding situation, as taught by PARK.
One of ordinary skill would have been motivated to include correcting operations of a group of devices based on a surrounding situation, in order to dynamically change a group control mode in accordance with a user’s demand (PARK Par 2).


REGARDING CLAIM 12, MUTAGI in view of BAE and PARK discloses the voice command recognition device of claim 11.
PARK further discloses wherein the surrounding situation includes at least one or more of temperature, humidity, weather, illumination intensity, a season, a date, a day, a time, a location, a traffic situation, or a vehicle speed (MUTAGI already teaches controlling devices with voice commands; PARK Fig. 7; Par 60 – “Referring to FIG. 7, the user returns to the house at 5 p.m. At this time, if an outside temperature is 31° C. at operation 710, the home gateway suggests the changed coming home group control mode to the user at operation 720. According to a result of the analysis of the user's pattern, such as the tables illustrated in FIGS. 5 and 6, the changed coming home group control mode sets the temperature setting of the A/C as 18° C. since the outside temperature is 31° C., turns off the power of the LED since the current time is 5 p.m., and executes the remaining settings such as turning on the TV, executing a drying function of the W/M, executing the charging mode of the R/C, and executing the food manager of the food manager REF.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method/system of MUTAGI to include correcting operations of a group of devices based on a surrounding situation, as taught by PARK.
One of ordinary skill would have been motivated to include correcting operations of a group of devices based on a surrounding situation, in order to dynamically change a group control mode in accordance with a user’s demand (PARK Par 2).


REGARDING CLAIM 13, MUTAGI in view of BAE discloses the voice command recognition device of claim 1. MUTAGI further discloses issuing voice commands to group devices and modify the existing group (MUTAGI Par 75 – “After making this identification or determination, at 1004 the process 1000 generates a suggestion that the user associated with the environment create a group of devices that includes the devices associated with the common sequence of operations. The process 1000 may output this suggestion audibly (e.g., over the voice-controlled device 104), visually (e.g., via the GUI 202), or in any other manner. The user may issue a request to create the suggested group and/or may issue a request to modify devices associated with the suggested group.”; Par 23 – “In some instances, a created group of devices may change over time, while in other instances a group may remain fixed.  For example, envision that the example user from above creates the example group “my kitchen lights”. This group may change as lights are added to or removed from the user's kitchen, or the group may consist of those lights associated with the kitchen at the time of the user creating the group.”; Par 32 – “For instance, if the user issues a voice command to “dim all of my lights that dim”, the voice-controlled device or another device may identify those devices capable of dimming (or changing brightness)—including the user's kitchen lamp—and may cause the devices to perform the requested operation. Similarly, if the user issues a voice command to “create a group called ‘dimmers’ from my devices that are lights that dim”. In response, the voice-controlled device or the other device may identify those devices meeting these requirements (are capable of dimming and are “light” devices)—including the user's kitchen lamp—and may create a corresponding group.”).  However, MUTAGI does not explicitly teach correcting devices of an exiting group when a device is additionally controlled after performing a package command., i.e., a group control of devices.

PARK further discloses wherein the processor analyzes a voice command additionally uttered after the one package command is uttered (MUTAGI already teaches controlling devices with voice commands; PARK Par 55 –“The home gateway analyzes repetitive user intervention information on accumulated data 1, 2, 6, and 7 and, when the coming home group control mode is executed, generates a new group control mode for making a control to set the temperature setting of the A/C as 18° C. ….”; Par 57 – “When the user intervenes in the power of the LED, the home gateway stores power operations of devices of which power can be controlled.”; Par 58 – “The home gateway analyzes the repetitive user intervention information and, when the execution time of the coming home group control mode is before 6 p.m., …”) and performs at least one or more of correction, deletion, or addition for the one package command (PARK Par 55 – “When the temperature corresponds to the condition, the home gateway deletes the setting corresponding to the setting temperature of the A/C of 25° C. from the existing group control mode.”; Par 58 – “When the power operation of the LED corresponds to the condition, the setting to turn on the LED is deleted from the existing group control mode.”; Par 62 – “Referring to FIG. 8, illustrated is an example in which the user intervenes to control a new device that is not included in the existing group control mode and a function of the new device is added to the group control mode.”; Par 64 – “Referring to FIG. 9, illustrated is an example in which the user intervenes to control a new device that is not included in the existing group control mode and a function of the new device is added to the group control mode.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method/system of MUTAGI in view of BAE to include correcting operations of a group of devices when additional device control is performed after controlling a group of devices, as taught by PARK.
One of ordinary skill would have been motivated to include correcting operations of a group of devices when additional device control is performed after controlling a group of devices, in order to dynamically change a group control mode in accordance with a user’s demand (PARK Par 2).

Claim 18 is similar to Claim 7; thus, it is rejected under the same rationale.

Claim 19 is similar to Claim 9; thus, it is rejected under the same rationale.

REGARDING CLAIM 20, MUTAGI in view of BAE discloses the voice command recognition method of claim 14.
MUTAGI further discloses issuing voice commands to group devices and modify the existing group (MUTAGI Par 75 – “After making this identification or determination, at 1004 the process 1000 generates a suggestion that the user associated with the environment create a group of devices that includes the devices associated with the common sequence of operations. The process 1000 may output this suggestion audibly (e.g., over the voice-controlled device 104), visually (e.g., via the GUI 202), or in any other manner. The user may issue a request to create the suggested group and/or may issue a request to modify devices associated with the suggested group.”; Par 23 – “In some instances, a created group of devices may change over time, while in other instances a group may remain fixed.  For example, envision that the example user from above creates the example group “my kitchen lights”. This group may change as lights are added to or removed from the user's kitchen, or the group may consist of those lights associated with the kitchen at the time of the user creating the group.”; Par 32 – “For instance, if the user issues a voice command to “dim all of my lights that dim”, the voice-controlled device or another device may identify those devices capable of dimming (or changing brightness)—including the user's kitchen lamp—and may cause the devices to perform the requested operation. Similarly, if the user issues a voice command to “create a group called ‘dimmers’ from my devices that are lights that dim”. In response, the voice-controlled device or the other device may identify those devices meeting these requirements (are capable of dimming and are “light” devices)—including the user's kitchen lamp—and may create a corresponding group.”).  However, MUTAGI does not explicitly teach correcting operations of devices in an exiting group based on a surrounding situation.

PARK discloses a method/system from grouping devices to control further comprising: 
proposing correcting some of the one or more voice commands registered with the one package command or adding a voice command (MUTAGI already teaches controlling devices with voice commands; PARK Fig. 7; Par 60 – “Referring to FIG. 7, the user returns to the house at 5 p.m. At this time, if an outside temperature is 31° C. at operation 710, the home gateway suggests the changed coming home group control mode to the user at operation 720. According to a result of the analysis of the user's pattern, such as the tables illustrated in FIGS. 5 and 6, the changed coming home group control mode sets the temperature setting of the A/C as 18° C. since the outside temperature is 31° C., turns off the power of the LED since the current time is 5 p.m., and executes the remaining settings such as turning on the TV, executing a drying function of the W/M, executing the charging mode of the R/C, and executing the food manager of the food manager REF.”), based on a surrounding situation, when the one package command is uttered (MUTAGI already teaches controlling devices with voice commands; PARK Fig. 7; Par 60 – “Referring to FIG. 7, the user returns to the house at 5 p.m. At this time, if an outside temperature is 31° C. at operation 710, the home gateway suggests the changed coming home group control mode to the user at operation 720. According to a result of the analysis of the user's pattern, such as the tables illustrated in FIGS. 5 and 6, the changed coming home group control mode sets the temperature setting of the A/C as 18° C. since the outside temperature is 31° C., turns off the power of the LED since the current time is 5 p.m., and executes the remaining settings such as turning on the TV, executing a drying function of the W/M, executing the charging mode of the R/C, and executing the food manager of the food manager REF.”); and 
analyzing a voice command additionally uttered after the one package command is uttered (MUTAGI already teaches controlling devices with voice commands; PARK Par 55 –“The home gateway analyzes repetitive user intervention information on accumulated data 1, 2, 6, and 7 and, when the coming home group control mode is executed, generates a new group control mode for making a control to set the temperature setting of the A/C as 18° C. ….”; Par 57 – “When the user intervenes in the power of the LED, the home gateway stores power operations of devices of which power can be controlled.”; Par 58 – “The home gateway analyzes the repetitive user intervention information and, when the execution time of the coming home group control mode is before 6 p.m., …”) and performing at least one of correction, deletion, or addition for the one package command (PARK Par 55 – “When the temperature corresponds to the condition, the home gateway deletes the setting corresponding to the setting temperature of the A/C of 25° C. from the existing group control mode.”; Par 58 – “When the power operation of the LED corresponds to the condition, the setting to turn on the LED is deleted from the existing group control mode.”; Par 62 – “Referring to FIG. 8, illustrated is an example in which the user intervenes to control a new device that is not included in the existing group control mode and a function of the new device is added to the group control mode.”; Par 64 – “Referring to FIG. 9, illustrated is an example in which the user intervenes to control a new device that is not included in the existing group control mode and a function of the new device is added to the group control mode.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method/system of MUTAGI in view of BAE to include correcting operations of a group of devices based on a surrounding situation, as taught by PARK.
One of ordinary skill would have been motivated to include correcting operations of a group of devices based on a surrounding situation, in order to dynamically change a group control mode in accordance with a user’s demand (PARK Par 2).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655